STATE OF LOUISIANA




                                     2020 CA 0952


                 ANTHONY MISITA D/ B/ A DAYDREAMER STABLES
                          AND GLENN AND ELLEN TORRES

                                          VS.


       JOHN MAUMOULIDES, LAKELOTS, INC., INTREPID, INC., ONE CONSORT
             INTERNATIONAL, LLC, LAKE RAMSEY DEVELOPMENT
                             AND ST. TAMMANY PARISH


                          22ND JUDICIAL DISTRICT COURT
                    PARISH OF ST. TAMMANY CASE NO. 201314638


                               CONSOLIDATED WITH


                                     2020 CA 0953


                ANTHONY 1VIISITA AND GLENN AND LINDA TORRES

                                          VS.


                     THE ST. TAMMANY PARISH GOVERNMENT


                          22ND JUDICIAL DISTRICT COURT
                    PARISH OF ST. TAMMANY CASE NO. 201810697




         The November 28, 2021 Application for Rehearing filed by Anthony Misita and

Glenn and Linda Torres is DENIED.


         The November 29, 2021 Application for Rehearing filed by John Mamoulides and

David Guidry is DENIED.

         The November 29, 2021 Application for Rehearing filed by St. Tammany Parish,

Paul Carroll, Kevin Davis, Joey Lobrano, Brian Forstein, James A. ( Red)   Thompson is


DENIED.


                                                              VGW
                                                              WRC
                                                              EPW


JEW, dissents for the reasons assigned on the original opinion.



Ordered and issued
this      qday of January 2022.
            Ls


Deputy Clerk